DETAILED ACTION

1.	This action is responsive to the communications filed on 06/07/2021.
2.	Claims 1, 3-10, 12-19, are pending in this application.
3.	Claims 1, 5, 10, 14, have been amended.
4.	Claims 2, 11, have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,455,030 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 3, 12 are objected to because of the following informalities:  The claims depend upon canceled claims 2, 11.  Appropriate correction is required.


Response to Arguments
06/07/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	At page 13 of the Office Action, the Office alleges that Kazerani discloses the claimed determining of the content request, referring specifically to paragraph [0037] thereof and the disclosure of a "second set of servers that optimally distribute content to end users." However, Kazerani discloses that the determination is made "based on various performance metrics that are derived from the particular end user" (emphasis added) (para. [0039]). Kazerani is silent with respect to the egress location from the content delivery network, let alone using the egress location in a determination for a second server for a content request, as recited in the present claims. Furthermore, the egress location from a content delivery network is not a performance metric, and certainly not one derived from an end user, as required in Kazerani. Thus, Kazerani cannot suggest the use of an egress location from a content delivery network in a determination on a second server, as recited in the present claims. Thus, for these reasons, Kazerani fails to disclose or suggest the above recitation of the present claims. 
Page 9(Applicant’s remarks, page 2).

	In response: The examiner respectfully disagrees. 
	The claim limitation recites “determining the content request from a second server of the content delivery network based at least on an egress location from the content delivery network.” Kazerani disclosed that the second set of servers determines which of the first set of servers can optimally distribute content to the end users (Paragraph 41) based on one or more identification parameters (Paragraph 44). The identification parameters includes an IP address of the end user (Paragraph 44). The end user’s IP address is provided in order to derive end user performance metrics. Using an IP address map lookup table, the system identifies a set of servers that are geographically closest (i.e., egress location) to an end user based on the extracted IP address of the end user. As such, the closest server to the end user can be used to distribute content to the end user based on where the content will exit in order to reach the end user, which in this case, would be the closest server to the end user. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerani et al. (US 2014/0280803) in view of Flavel et al. (US 2015/0358401).
Regarding claim 1, Kazerani disclosed:
	A method of servicing a request for content comprising: receiving a request to resolve a content request to obtain a network address for content from a content delivery network (Paragraph 51, when an end user requests content that is hosted by the first set of servers (i.e., content delivery network), the request is resolved to identify the servers (i.e., network address) of the first set of servers that optimally distributes content to the end user);
	obtaining access network configuration information from a database, the access network configuration information comprising an estimated geographic location of an end user device in communication with the access network in relation to a geographic location of a resolver of the access network (Paragraph 5, end user downloads content from servers (i.e., resolver) that are geographically closer than the content provider’s servers which reduces overall latency and improves the user experience. Paragraph 36, performance metrics, such as proximity (i.e., geographic location), are derived (i.e., estimated) for the end user. These performance metrics are used to optimally distribute content to a particular end user. Paragraph 41, configuration information is stored within one or more DNS tables or other routing tables of the particular server. The configuration of the servers is updated based on the performance metrics);
	returning an address for the content request based at least on the estimated geographic location of the end user device in communication with the access network in relation to the resolver of the access network, the estimated geographic location of the end user device different than the geographic location of a resolver of the access network (Paragraph 51, resolving the request includes providing the IP address of one or more content servers of the first set of servers that optimally distribute content to the end user. The resolved addresses are provided to the end user using a DNS response message or other message. Paragraph 38, each server in the set of servers is placed at a specific location within various geographic regions. Each region may cover multiple cities, states, countries, or areas (i.e., different geographic locations));
	receiving, at a first server of a content delivery network, a content request (Paragraph 51, an end user requests content that is hosted by the first set of servers);
	determining the content request from a second server of the content delivery network based at least on an egress location from the content delivery network (Paragraph 37, second set of servers that optimally distribute content to end users).
	While Kazerani disclosed utilizing anycast IP addresses (Paragraph 51), Kazerani did not explicitly disclose returning an anycast address for the content request; and receiving, at a first server of a content delivery network, a content request based on the returned anycast IP address.
	However, in an analogous art, Flavel disclosed returning an anycast address for the content request based at least on the estimated geographic location of the end user device in communication with the access network in relation to the resolver of the access network (Paragraph 6, to help ensure that messages are routed to edge servers (i.e., resolver) that are close to clients (i.e., end user), the DNS will determine the location of the client (e.g., using an IP geo-location database). Once the location is determined, the DNS returns the IP address of the closest edge server. Paragraph 18, load balancing between edge servers of a network. Each group has a domain name and an anycast address for the name resolution systems. The groups are layers and the outermost layer has its nodes at geographically dispersed locations to provide quick response times to nearby clients. Anycasting technology will try to find the closest system to the client so that the client typically connects to the closest system. Paragraph 19, when a client sends a resolution request (i.e., content request) the DNS system directs (i.e., returns) the client to send the resolution request to the DNS anycast IP address for that layer. The client then sends a resolution request with the…DNS anycast IP address for the layer); and
	receiving, at a first server of a content delivery network, a content request based on the returned anycast IP address (Flavel, Paragraph 19, when a client sends a resolution request (i.e., content request) the DNS system directs (i.e., returns) the client to send the resolution request to the DNS anycast IP address for that layer. The client then sends a resolution request with the…DNS anycast IP address for the layer).
	One of ordinary skill in the art would have been motivated to combine the teachings of Kazerani with Flavel because the references involve optimal distribution of content to users, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anycast address of Flavel with the teachings of Kazerani in order to reduce travel time of a message (Flavel, Paragraph 5).
	Regarding claim 10, Kazerani disclosed:
	A system for delivering requested content to a device, the system comprising: a domain name server (DNS) receiving a request to resolve a content request to obtain a network address for content from a content delivery network (Paragraph 51, when an end user requests content that is hosted by the first set of servers (i.e., content delivery network), the request is resolved to identify the servers (i.e., network address) of the first set of servers that optimally distributes content to the end user. Paragraph 40, second set of servers includes a DNS name server); 
a database storing access network configuration information comprising an estimated geographic location of an end user device in communication with the access network in relation to a geographic location of a resolver of the access network (Paragraph 5, end user downloads content from servers (i.e., resolver) that are geographically closer than the content provider’s servers which reduces overall latency and improves the user experience. Paragraph 36, performance metrics, such as proximity (i.e., geographic location), are derived (i.e., estimated) for the end user. These performance metrics are used to optimally distribute content to a particular end user. Paragraph 41, configuration information is stored within one or more DNS tables or other routing tables of the particular server. The configuration of the servers is updated based on the performance metrics); 
a computing device in communication with the file database, the computing device comprising: at least one processor; at least one communication port for communication with the database; a tangible computer-readable medium with one or more executable instructions stored thereon, wherein the at least one processor executes the one or more instructions to perform the operations of: obtaining the access network configuration information from the database (Paragraph 41, configuration information is stored within one or more DNS tables or other routing tables of the particular server. The configuration of the servers is updated based on the performance metrics. Paragraph 87, instructions recorded on a non-transitory computer readable storage medium. The instructions being executed by one or more processors); and 
instructing the DNS to return an address for the content request based at least on the estimated geographic location of the end user device in communication with the access network in relation to the resolver of the access network, the estimated geographic location of the end user device different than the geographic location of a resolver of the access network (Paragraph 51, resolving the request includes providing the IP address of one or more content servers of the first set of servers that optimally distribute content to the end user. The resolved addresses are provided to the end user using a DNS response message or other message. Paragraph 38, each server in the set of servers is placed at a specific location within various geographic regions. Each region may cover multiple cities, states, countries, or areas (i.e., different geographic locations)).
receiving, at a first server of a content delivery network, a content request (Paragraph 51, an end user requests content that is hosted by the first set of servers);
	determining the content request from a second server of the content delivery network based at least on an egress location from the content delivery network (Paragraph 37, second set of servers that optimally distribute content to end users).
	While Kazerani disclosed utilizing anycast IP addresses (Paragraph 51), Kazerani did not explicitly disclose returning an anycast address for the content request; and receiving, at a first server of a content delivery network, a content request based on the returned anycast IP address.
(Paragraph 6, to help ensure that messages are routed to edge servers (i.e., resolver) that are close to clients (i.e., end user), the DNS will determine the location of the client (e.g., using an IP geo-location database). Once the location is determined, the DNS returns the IP address of the closest edge server. Paragraph 18, load balancing between edge servers of a network. Each group has a domain name and an anycast address for the name resolution systems. The groups are layers and the outermost layer has its nodes at geographically dispersed locations to provide quick response times to nearby clients. Anycasting technology will try to find the closest system to the client so that the client typically connects to the closest system. Paragraph 19, when a client sends a resolution request (i.e., content request) the DNS system directs (i.e., returns) the client to send the resolution request to the DNS anycast IP address for that layer. The client then sends a resolution request with the…DNS anycast IP address for the layer); and
	receiving, at a first server of a content delivery network, a content request based on the returned anycast IP address (Flavel, Paragraph 19, when a client sends a resolution request (i.e., content request) the DNS system directs (i.e., returns) the client to send the resolution request to the DNS anycast IP address for that layer. The client then sends a resolution request with the…DNS anycast IP address for the layer).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anycast address of Flavel with the teachings of Kazerani in order to reduce travel time of a message (Flavel, Paragraph 5).
	Regarding Claims 3, 12, the limitations of claims 2, 11, have been addressed. Kazerani and Flavel disclosed:
	issuing a direct server return request to the second server to service the request for content based at least on the egress location from the content delivery network (Kazerani, Paragraph 17, deriving performance metrics to deliver content directly to the end user).
Regarding claims 4, 13, the limitations of claims 3, 12, have been addressed. Kazerani and Flavel disclosed:
	wherein determining to serve the content request from the second server of the content delivery network is based at least on a load of the second server (Kazerani, Paragraph 36, performance metrics used to determine which server to serve content is based on load of the set of servers).
Regarding claims 5, 14, the limitations of claims 3, 12, have been addressed. Kazerani and Flavel disclosed:
	wherein the first server is a proxy server, the first proxy server obtaining information pertaining the load of a second server to determine to serve the content (Kazerani, Paragraph 38, the set of second servers (i.e., proxy) uses the performance metrics (i.e., load) to determine the optimal one or more servers (i.e., second servers) of the first set of servers to distribute content).
	Regarding claims 6, 15, the limitations of claims 3, 12, have been addressed. Kazerani and Flavel disclosed:
	wherein determining to serve the content request from the second server of the content delivery network is based at least on a load of the first content server (Kazerani, Paragraph 38, the set of second servers uses the performance metrics (i.e., load) to determine the optimal one or more servers of the first set of servers to distribute content).
	Regarding claims 7, 16, the limitations of claims 3, 12, have been addressed. Kazerani and Flavel disclosed:
	wherein the second server transmits the requested content to the end user device in response to the direct server return request (Kazerani, Paragraph 17, deriving performance metrics to deliver content directly to the end user. Paragraph 38, the set of second servers determines the optimal one or more servers of the first set of servers to distribute content).
	Regarding claims 8, 17, the limitations of claims 7, 16, have been addressed. Kazerani and Flavel disclosed:
	wherein determining to serve the content request from the second server of the content delivery network is based at least on a measured latency of providing the content from the second server (Kazerani, Paragraph 36, using performance metrics such as latency to determine which server to distribute content).
Regarding claims 9, 18, the limitations of claims 1, 10, have been addressed. Kazerani and Flavel disclosed:
	wherein the estimated geographic location of the end user device is geographically dispersed from the location of a resolver of the access network (Kazerani, Paragraph 38, servers in various geographic locations. Paragraph 48, separate physical machines that are at nearby locations as the first set of servers (i.e., dispersed)).
	Regarding claim 19, the limitations of claim 11 have been addressed. Kazerani and Flavel disclosed:
	wherein the first server is located in a first metro area of the content delivery network and the second server is located in a second metro area of the content delivery network (Kazerani, Paragraph 38, each server in the set of servers is placed at a specific location within various geographic regions. Each region may cover multiple cities, states, countries, or areas (i.e., different metro areas)).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443